UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4660



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JOHN EDWARD JACKSON, a/k/a Aaron Green,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (3:05-cr-00184-1)


Submitted: March 22, 2007                     Decided: March 27, 2007


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Herbert L. Hively, II, Hurricane, West Virginia, for Appellant.
Charles T. Miller, United States Attorney, Charleston, West
Virginia; R. Gregory McVey, Assistant United States Attorney,
Huntington, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              John Edward Jackson pled guilty pursuant to a plea

agreement to one count of possession with intent to distribute five

grams    or    more   of   cocaine    base,    in   violation     of      21   U.S.C.

§ 841(a)(1) (2000). Jackson was sentenced by the district court to

262 months’ imprisonment. On appeal, Jackson contends the sentence

imposed by the district court was unreasonable because it included

an enhancement under the career offender guideline.                  We affirm.

              When reviewing the district court's application of the

Sentencing Guidelines, this court reviews findings of fact for

clear error and questions of law de novo.             United States v. Green,

436 F.3d 449, 456 (4th Cir.), cert. denied, 126 S. Ct. 2309 (2006).

A sentence is unreasonable if based on an error in construing or

applying the Sentencing Guidelines. Id. at 456-57. Jackson argues

that the district court should have sentenced him within the

guideline range established by his offense conduct and criminal

history because it was sufficient to satisfy 18 U.S.C. § 3553(a)

(2000). However, because Jackson does not allege that the district

court relied on an improper fact or erred in its determination that

Jackson   satisfied        the   criteria    for    enhancement      as    a   career

offender, we conclude that his sentence is reasonable.

              Accordingly, we affirm the judgment of the district

court.        Additionally,      we   deny   Jackson’s   pro    se     motion     for

appointment of new counsel on appeal.                  We dispense with oral


                                       - 2 -
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid in the decisional process.



                                                         AFFIRMED




                                 - 3 -